DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on January 24, 2022. 
Claim 1 has been amended. 
Claims 3 and 13 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed January 24, 2022, with respect to Claims 1-2 and 4-13 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities of claim 1 and has canceled claim 13.
Applicant’s arguments, see Pgs. 7-8 , filed January 24, 2022, with respect to Claims 1-2, and 4-13 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claim 1,  Applicant argues that Shimizu ‘525 fails to teach switching between the ROI fluoroscopy and SPOT fluoroscopy based on the movement of the catheter. This argument is persuasive. Applicant has amended claim 1 to include the limitations of claim 13. Shimizu ‘084 discloses switch from the first fluoroscopy to the second fluoroscopy in [0027], [0042]-[0043], and [0052]. However, Shimizu ‘084 fails to disclose an X-ray filter, controlling the diaphragm during the transition from the first fluoroscopy that uses a filter to the second fluoroscopy that uses collimator blades, and generating non-ROI image by average pixels 
Allowable Subject Matter
Claims 1-2 and 4-12 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Shimizu (U.S. 2013/0101084), Akiyama (U.S. 2018/0021000), Sakaguchi (U.S. 2013/0012813), and Shimizu (U.S. 2014/0169525).
Regarding claim 1:
Shimizu ‘084 discloses an X-ray diagnosis apparatus, comprising: 
an X-ray detector (Fig. 1, #24) which is arranged to face an X-ray tube (Fig. 1, #23) that generates X-rays and detects the X-rays;
 an X-ray diaphragm apparatus (Fig. 1, #26) which includes diaphragm blades shielding against the X-rays ([0027], collimator made of blades); and
 processing circuitry (Fig. 1, #1 and #6) configured: 
to control the X-ray diaphragm apparatus (Fig. 1, #4, collimator driving unit) during a transition from first fluoroscopy to second fluoroscopy employing the diaphragm blades to restrict an irradiation range in such a manner as to shield ([0027], [0042]-[0043], and [0052], collimator size changes), at implementation of the second fluoroscopy ([0057], ROI 
to generate a plurality of first fluoroscopic images based on output from the X-ray detector during the first fluoroscopy ([0052], still image during first fluoroscopy generation),
 to generate a second fluoroscopic image based on output from the X-ray detector during the second fluoroscopy ([0053], ROI image generation during second fluoroscopy), 
to generate a composite image ([0053], composite image generation) during the second fluoroscopy, by combining a non-region-of-interest image of the plurality of first fluoroscopic images and a region-of-interest image of the second fluoroscopic image ([0055], image combining unit combines the ROI region from the ROI image and a region other than the ROI region of the still image), the non-region-of- interest image corresponding to an irradiation region of X-rays that have passed outside the aperture region or the partial region ([0054], still image region R4), and the region-of-interest image corresponding to an irradiation region of the X-rays that have passed through the aperture region or the partial region ([0054], ROI region r3), and
to display the plurality of first fluoroscopic images on a display during the first fluoroscopy ([0052], still image displayed), and to display the composite image on the display during the second fluoroscopy ([0053], composite image displayed),
wherein the processing circuitry switches from the first to second fluoroscopy ([0053], second fluoroscopy) by controlling the X-ray diaphragm apparatus ([0042]-[0043], collimator is controlled) in response to generation of the plurality of the first fluoroscopic images during the first fluoroscopy ([0042]-[0043], collimator is controlled during large aperture imaging; ([0028], multiple images taken)

processing circuity configured: 
to control the X-ray diaphragm apparatus (Fig. 1, #13a) during a transition from first fluoroscopy employing the X-ray filter to second fluoroscopy ([0031] and [0068], filter changes X-ray dose based on ROI). 
Sakaguchi teaches the processing circuitry generates the non-region-of-interest image in which noise is reduced by averaging pixel values of the plurality of first fluoroscopic images at same pixel positions ([0066], image generated based on average of pixel values of two images).
Shimizu ‘525 teaches wherein the processing circuitry (Fig. 1, #25) is further configured: 
to detect a distal end of a catheter in the first fluoroscopic image ([0075], distal end of catheter is detected) and thereby determine a position of the aperture region or the partial region in a manner to include the distal end ([0075], collimator blades moved based on distal end of catheter is detected),
 to control the X-ray diaphragm apparatus to transition from the second fluoroscopy to the first fluoroscopy in response to a detection of the distal end ([0074]-[0075], radiation location changes based on movement),
 to execute the first fluoroscopy during the movement of the distal end ([0075], collimator blades moved based on distal end of catheter is detected).

Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, and 4-12 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884